   Case 1:17-cv-06261-VM-DCF Document 72 Filed 03/19/19 Page 1 of 1
        Case 1:17-cv-06261-JFK-DCF Document 71 F!led 03/19/19 Page 1of1

    Morgan Lewis

    J. Kevin Fee
    Partner
    + 1.202. 739.5353
    kevin.fee@morganlewis.com




    March 19, 2019
                                                                           usn(·-::;.-,v-,                               11·


                                                                           ~~~CTK~~ICALLY
    VIAECF

    Honorable John F. Keenan
                                                                                                                 FtLED     I


    United States District Court                                           DOC#:                                           ~
    Southern District of New York                                          DATE FILED:                    ?-l 'J-t       . ;,
    500 Pearl Street
    New York, NY 10007
                                                                                                     (I
    Re:      Request to Reset Status Hearing for International Code Council, Inc. et al. v.
             UpCodes Inc. et al., Civil Action No. 1: 17-cv-6261-JFK-DCF

    Dear Judge Keenan:

    The parties jointly request that the status hearing currently scheduled for March 26, 2019 be
    removed from the calendar. The parties jointly requested to amend the discovery schedule
    to conclude expert discovery on April 26, 2019. See ECF No. 70. As there are no pending
    discovery disputes and the parties have not yet completed expert discovery, the parties
    respectfully request that the status conference be reset for a date in May once expert
    discovery has been concluded.

    Sincerely,



   J~~
Both parties consenting, the motion to adjourn is GRANTED. Accordingly,
the status conference currently set for March 26, 2019 is adjourned to
May 1, 2019 at 11 a.m.
                                                            \)

                                                        ~?;~
SO ORDERED.
Dated:  New York, New York
        March/        J,
                    2019                                                John F. Keenan
                                                                 United States District Judge


                                                    Morgan, Lewis & Bockius        LLP

                                                    1111 Pennsylvania Avenue, NW
                                                    Washington, DC 20004                 0   + 1.202. 739.3000
                                                    United States                        0   +1.202.739.3001
